DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 11/02/2021.
Allowable Subject Matter
Claims 1-5, 7-13, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention in question is for a method of controlling at least one of navigation, positioning, or orientation of a virtual camera configured to capture a plurality of views in a multiplayer video game wherein each is specific to one player of a plurality of different human players of the multiplayer video game and to broadcast to at least one computing device.  The method comprising defining a function to identify a plurality of storylines (defined as: “The term "storyline" is defined as an aggregated set of data defining a player's visual and auditory in-game interactions, e.g. with one or more other players. Storyline data may refer to all, or a portion, of the programmatic data defining the visual storyline, auditory storyline and associated metadata pertaining or incidental thereto which, if processed and rendered, would visually and aurally display the storyline to one or more human spectators. Storyline data may be indicative of one or more preferred positions, angles, foci, fields of view, or perspectives of one or more cameras.” As per applicant’s disclosure page 7), defining at least one base criterion for ranking storylines, and determining a base rank for each storyline as a function of at least one base criterion.  Defining one or more factors to weight the base rank the factors having a predetermined value wherein the factors is a function of a first value representative of a relationship between each player and each other player of the plurality of different human players in the multiplayer video game, a 
As per 101 examiner notes that the claims are directed to a method of controlling a virtual camera in a multiplayer game that raises above the level of a mental process for governing human behavior since it is clearly tied to a machine and is not something that can be expected to be carried out solely as a mental process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN L MYHR/               Primary Examiner, Art Unit 3715
12/6/2021